         Case 1:21-mj-00014-GMH Document 38 Filed 08/25/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :       CASE NO. 21-mj-14 (GMH)
               v.                            :
                                             :
ANTHIME JOSEPH GIONET,                       :
                                             :
                        Defendant.           :

                                            ORDER

       Upon consideration of the parties’ Joint Motion To Continue Status Hearing and To

Exclude Time Under Speedy Trial Act,

       IT IS ORDERED, that the status hearing currently scheduled for August 24, 2021 at 1:00

p.m. be continued until October 20, 2021, at 1:00 p.m., before Magistrate Judge G. Michael

Harvey; it is further

       ORDERED, pursuant to 18 U.S.C. § 3161(h)(7)(A), that the time period from August 25,

2021 until October 20, 2021, be excluded from computation of time under the Speedy Trial Act

in this case, in order to give defense counsel time to review the voluminous discovery in this

matter and to allow time for the parties to continue their discussions for a disposition of

this matter short of trial, and that the ends of justice served by taking such action outweigh the

best interest of the public and Defendant in a speedy trial. The time period between August 24,

2021 and August 25, 2021 is excluded due to the pendency of the Motion to Continue.
                                                                               Robin M. Meriweather
                                                                               2021.08.25 20:04:45
                                                                               -04'00'
                                                     HON. ROBIN M. MERIWEATHER
                                                     UNITED STATES MAGISTRATE JUDGE
